1

2

3

4
                              UNITED STATES DISTRICT COURT
5
                                    DISTRICT OF NEVADA
6
                                                ***
7
     DONEALE FEAZELL,                                Case No. 3:16-cv-00313-MMD-CBC
8
                                       Petitioner,                 ORDER
9          v.
10   RENEE BAKER, et al.,
11                                Respondents.
12

13         Respondents’ motion for enlargement of time (ECF No. 59) is granted.

14   Respondents will have until June 25, 2019, to file a reply to Petitioner’s opposition to

15   Respondents’ motion to dismiss.

16         DATED THIS 28th day of May 2019.
17

18                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26
27

28
